 1 Leonard Steiner (CA Bar #135272)

 2
     ls@steinerlibo.com
     STEINER & LIBO, Professional Corporation
 3   433 N. Camden Drive, Suite 730
 4   Beverly Hills, CA 90210
     Phone: 310-273-7778
 5   Fax: 310-273-7679
 6   Local Counsel for Defendants/Counter-Claimants/Third Party Plaintiffs

 7 Eric M. Fogel (pro hac vice)

 8 Jeffrey M. Glass (pro hac vice)
     Jennifer E. Lacroix (pro hac vice)
 9 efogel@salawus.com

10 jglass@salawus.com
     jlacroix@salawus.com
11 SMITHAMUNDSEN LLC

12 150 N. Michigan Avenue, Suite 3300
     Chicago, IL 60601
13 Phone: 312-894-3200

14 Fax: 312-894-3210
     Attorneys for Defendants/Counter-Claimants/Third Party Plaintiffs
15
                           UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17
                                   WESTERN DIVISION
18
     ELT SIGHT, INC. and ELLIOT            )   CASE NO. 2:19-cv-05545-JAK-RAO
19
     FRIEDMAN,                             )
20                                         )
                 Plaintiffs,               )   STIPULATED PROTECTIVE
21
                                     vs.   )   ORDER
22                                         )
     EYELIGHT, INC., and                   )
23
     MICHAEL S. BERLIN,                    )
24                                         )
25
                Defendants.                )
                                           )
26                                         )
27

28
                                            1
                               STIPULATED PROTECTIVE ORDER
 1 MICHAEL S. BERLIN, M.D.;                   )
 2
     and EYELIGHT, INC., a                    )
     California Corporation,                  )
 3                                            )
 4          Counter-Claimants/                )
            Third-Party Plaintiffs,           )
 5                                            )
 6                                    vs.     )
                                              )
 7 ELLIOT FRIEDMAN; QI JIAN                   )
 8 FUNDS, LTD., a Foreign                     )
     Corporation; ELT SIGHT, INC., a          )
 9 Delaware Corporation; MLASE                )
10 AG, a German Limited Company;              )
     JOHANNES JUNGER; MARKUS                  )
11 ENDERS; and AXEL                           )
12 WERBACH.                                   )
                                              )
13       Counter-Defendants/                  )
14       Third-Party Defendants.              )
   ____________________________               )
15

16
     1.    A. PURPOSES AND LIMITATIONS
17
           Discovery in this action is likely to involve production of confidential,
18
     proprietary or private information for which special protection from public
19
     disclosure and from use for any purpose other than prosecuting this litigation may
20
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
21
     enter the following Stipulated Protective Order. The parties acknowledge that this
22
     Order does not confer blanket protections on all disclosures or responses to
23
     discovery and that the protection it affords from public disclosure and use extends
24
     only to the limited information or items that are entitled to confidential treatment
25
     under the applicable legal principles.
26

27

28
                                           2
                              STIPULATED PROTECTIVE ORDER
 1          B. GOOD CAUSE STATEMENT
 2          This action involves trade secrets and other confidential information, and is
 3 likely to include valuable business information and data, research, development,

 4 commercial, financial, technical and/or proprietary information for which special

 5 protection from public disclosure and from use for any purpose other than

 6 prosecution of this action is warranted. Such confidential and proprietary materials

 7 and information consist of, among other things, confidential business or financial

 8 information, information regarding confidential business practices, or other

 9 confidential    research, development, or commercial information (including
10 information implicating privacy rights of third parties), information otherwise

11 generally unavailable to the public, or which may be privileged or otherwise

12 protected from disclosure under state or federal statutes, court rules, case decisions,

13 or common law. Accordingly, to expedite the flow of information, to facilitate the

14 prompt resolution of disputes over confidentiality of discovery materials, to

15 adequately protect information the parties are entitled to keep confidential, to

16 ensure that the parties are permitted reasonable necessary uses of such material in

17 preparation for and in the conduct of trial, to address their handling at the end of

18 the litigation, and serve the ends of justice, a protective order for such information

19 is justified in this matter. It is the intent of the parties that information will not be

20 designated as confidential for tactical reasons and that nothing be so designated

21 without a good faith belief that it has been maintained in a confidential, non-public

22 manner, and there is good cause why it should not be part of the public record of

23 this case.

24

25
            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
26
     SEAL
27          The parties further acknowledge, as set forth in Section 12.3, below, that this
28
                                           3
                              STIPULATED PROTECTIVE ORDER
 1 Stipulated Protective Order does not entitle them to file confidential information

 2 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

 3 and the standards that will be applied when a party seeks permission from the court

 4 to file material under seal.

 5        There is a strong presumption that the public has a right of access to judicial
 6 proceedings and records in civil cases. In connection with non-dispositive motions,

 7 good cause must be shown to support a filing under seal. See Kamakana v. City

 8 and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.

 9 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony

10 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective

11 orders require good cause showing), and a specific showing of good cause or

12 compelling reasons with proper evidentiary support and legal justification, must be

13 made with respect to Protected Material that a party seeks to file under seal. The

14 parties’   mere     designation   of   Disclosure    or   Discovery     Material   as
15 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” does

16 not - without the submission of competent evidence by declaration, establishing

17 that the material sought to be filed under seal qualifies as confidential, privileged,

18 or otherwise protectable - constitute good cause.

19        Further, if a party requests sealing related to a dispositive motion or trial,
20 then compelling reasons, not only good cause, for the sealing must be shown, and

21 the relief sought shall be narrowly tailored to serve the specific interest to be

22 protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.

23 2010). For each item or type of information, document, or thing sought to be filed

24 or introduced under seal in connection with a dispositive motion or trial, the party

25 seeking protection must articulate compelling reasons, supported by specific facts

26 and legal justification, for the requested sealing order. Again, competent evidence

27 supporting the application to file documents under seal must be provided by

28
                                          4
                             STIPULATED PROTECTIVE ORDER
 1 declaration.

 2        Any document that is not confidential, privileged, or otherwise protectable
 3 in its entirety will not be filed under seal if the confidential portions can be

 4 redacted. If documents can be redacted, then a redacted version for public viewing,

 5 omitting only the confidential, privileged, or otherwise protectable portions of the

 6 document, shall be filed. Any application that seeks to file documents under seal in

 7 their entirety should include an explanation of why redaction is not feasible.

 8

 9 2.     DEFINITIONS
10        2.1     Action: this pending federal lawsuit.
11        2.2     Challenging Party: a Party or Non-Party that challenges the
12 designation of information or items under this Order.

13        2.3     “CONFIDENTIAL” Information or Items: information (regardless of
14 how it is generated, stored or maintained) or tangible things that qualify for

15 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

16 the Good Cause Statement.

17        2.4     “CONFIDENTIAL – ATTORNEYS EYES ONLY” Information
18 or Items: information (regardless of how it is generated, stored or maintained)

19 or tangible things that qualify as “CONFIDENTIAL” and that the Designating

20 Party in good faith believes will compromise its trade secrets and/or

21 confidential business information and has the substantial potential to result in

22 damage to the Designating Party if revealed to other parties.

23        2.5     Counsel: Outside Counsel of Record and House Counsel (as well
24 as their support staff).

25        2.6     Designating Party: a Party or Non-Party that designates information or
26 items that it produces in disclosures or in responses to discovery as

27 “CONFIDENTIAL.”

28
                                           5
                              STIPULATED PROTECTIVE ORDER
 1        2.7    Disclosure or Discovery Material: all items or information, regardless
 2 of the medium or manner in which it is generated, stored, or maintained (including,

 3 among other things, testimony, transcripts, and tangible things), that are produced

 4 or generated in disclosures or responses to discovery in this matter.

 5        2.8    Expert: a person with specialized knowledge or experience in a matter
 6 pertinent to the litigation who has been retained by a Party or its counsel to serve as

 7 an expert witness or as a consultant in this Action.

 8        2.9    House Counsel: attorneys who are employees of a party to this Action.
 9 House Counsel does not include Outside Counsel of Record or any other outside

10 counsel.

11        2.10 Non-Party: any natural person, partnership, corporation, association
12 or other legal entity not named as a Party to this action.

13        2.11 Outside Counsel of Record: attorneys who are not employees of a
14 party to this Action but are retained to represent or advise a party to this Action

15 and have appeared in this Action on behalf of that party or are affiliated with a law

16 firm that has appeared on behalf of that party, and includes support staff.

17        2.12 Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and

19 their support staffs).

20        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.

22        2.14 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or

24 demonstrations, and organizing, storing, or retrieving data in any form or medium)

25 and their employees and subcontractors.

26        2.15 Protected Material: any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS

28
                                          6
                             STIPULATED PROTECTIVE ORDER
 1 EYES ONLY.”

 2        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 3 from a Producing Party.

 4

 5 3.     SCOPE
 6        The protections conferred by this Stipulation and Order cover not only
 7 Protected Material (as defined above), but also (1) any information copied or

 8 extracted from Protected Material; (2) all copies, excerpts, summaries, or

 9 compilations of Protected Material; and (3) any testimony, conversations, or

10 presentations by Parties or their Counsel that might reveal Protected Material.

11        Any use of Protected Material at trial shall be governed by the orders of the
12 trial judge. This Order does not govern the use of Protected Material at trial.

13

14 4.     DURATION
15        Once a case proceeds to trial, information that was designated as
16 “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS EYES ONLY,” or

17 otherwise maintained pursuant to this protective order, that is used or introduced as

18 an exhibit at trial becomes public and will be presumptively available to all members

19 of the public, including the press, unless compelling reasons supported by specific

20 factual findings to proceed otherwise are made to the trial judge in advance of the

21 trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for

22 sealing documents produced in discovery from “compelling reasons” standard when

23 merits-related documents are part of court record). Accordingly, the terms of this

24 protective order do not extend beyond the commencement of the trial.

25

26 5.     DESIGNATING PROTECTED MATERIAL
27        5.1    Exercise of Restraint and Care in Designating Material for
28
                                          7
                             STIPULATED PROTECTIVE ORDER
 1                Protection.
 2        Each Party or Non-Party that designates information or items for
 3 protection under this Order must take care to limit any such designation to

 4 specific material that qualifies under the appropriate standards. The

 5 Designating Party must designate for protection only those parts of material,

 6 documents, items or oral or written communications that qualify so that other

 7 portions of the material, documents, items or communications for which

 8 protection is not warranted are not swept unjustifiably within the ambit of this

 9 Order.

10        Mass, indiscriminate or routinized designations are prohibited.
11 Designations that are shown to be clearly unjustified or that have been made

12 for an improper purpose (e.g., to unnecessarily encumber the case

13 development process or to impose unnecessary expenses and burdens on other

14 parties) may expose the Designating Party to sanctions.

15        If it comes to a Designating Party’s attention that information or items that
16 it designated for protection do not qualify for protection, that Designating Party

17 must promptly notify all other Parties that it is withdrawing the inapplicable

18 designation.

19        5.2      Manner and Timing of Designations. Except as otherwise provided in
20 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

21 stipulated or ordered, Disclosure or Discovery Material that qualifies for

22 protection under this Order must be clearly so designated before the material is

23 disclosed or produced.

24        Designation in conformity with this Order requires:
25              (a) for information in documentary form (e.g., paper or electronic
26 documents, but excluding transcripts of depositions or other pretrial or trial

27 proceedings), that the Producing Party affix at a minimum, the legend

28
                                             8
                                STIPULATED PROTECTIVE ORDER
 1 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,”

 2 (hereinafter, collectively, the “CONFIDENTIAL legend”), to each page that

 3 contains protected material. If only a portion of the material on a page qualifies

 4 for protection, the Producing Party also must clearly identify the protected

 5 portion(s) (e.g., by making appropriate markings in the margins).

 6          A Party or Non-Party that makes original documents available for
 7 inspection need not designate them for protection until after the inspecting Party

 8 has indicated which documents it would like copied and produced. During the

 9 inspection and before the designation, all of the material made available for

10 inspection shall be deemed “CONFIDENTIAL – ATTORNEYS EYES ONLY.” After the inspec

11 Then, before producing the specified documents, the Producing Party must affix

12 the “CONFIDENTIAL legend” to each page that contains Protected Material. If

13 only a portion of the material on a page qualifies for protection, the Producing

14 Party also must clearly identify the protected portion(s) (e.g., by making

15 appropriate markings in the margins).

16                (b) for testimony given in depositions that the Designating Party identifies the Disclosu
17                (c) for information produced in some form other than documentary and for any other ta
18 portion or portions of the information warrants protection, the Producing Party, to

19 the extent practicable, shall identify the protected portion(s).

20          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
21 failure to designate qualified information or items does not, standing alone, waive

22 the Designating Party’s right to secure protection under this Order for such material.

23 Upon timely correction of a designation, the Receiving Party must make reasonable

24 efforts to assure that the material is treated in accordance with the provisions of this

25 Order.

26

27

28
                                              9
                                 STIPULATED PROTECTIVE ORDER
 1 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2        6.1   Timing of Challenges. Any Party or Non-Party may challenge
 3 a designation of confidentiality at any time that is consistent with the

 4 Court’s Scheduling Order.

 5        6.2   Meet and Confer. The Challenging Party shall initiate the
 6 dispute resolution process under Local Rule 37.1 et seq.

 7        6.3   The burden of persuasion in any such challenge proceeding shall be
 8 on the Designating Party. Frivolous challenges, and those made for an improper

 9 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

10 parties) may expose the Challenging Party to sanctions. Unless the Designating

11 Party has waived or withdrawn the confidentiality designation, all parties shall

12 continue to afford the material in question the level of protection to which it is

13 entitled under the Producing Party’s designation until the Court rules on the

14 challenge.

15

16 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17        7.1   Basic Principles. A Receiving Party may use Protected Material that
18 is disclosed or produced by another Party or by a Non-Party in connection with

19 this Action only for prosecuting, defending or attempting to settle this Action.

20 Such Protected Material may be disclosed only to the categories of persons and

21 under the conditions described in this Order. When the Action has been

22 terminated, a Receiving Party must comply with the provisions of section 13

23 below (FINAL DISPOSITION).

24        Protected Material must be stored and maintained by a Receiving Party at
25 a location and in a secure manner that ensures that access is limited to the

26 persons authorized under this Order.

27        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
28
                                         10
                            STIPULATED PROTECTIVE ORDER
 1 otherwise ordered by the court or permitted in writing by the Designating Party,

 2 a   Receiving Party may disclose any information or item designated
 3 “CONFIDENTIAL” only to:

 4            (a) the Receiving Party’s Outside Counsel of Record in this Action,
 5 as well as employees of said Outside Counsel of Record to whom it is

 6 reasonably necessary to disclose the information for this Action;

 7            (b) the officers, directors, and employees (including House Counsel)
 8 of the Receiving Party to whom disclosure is reasonably necessary for this

 9 Action;

10            (c) Experts (as defined in this Order) of the Receiving Party to
11 whom disclosure is reasonably necessary for this Action and who have signed

12 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13            (d) the court and its personnel;
14            (e) court reporters and their staff;
15            (f) professional jury or trial consultants, mock jurors, and
16 Professional Vendors to whom disclosure is reasonably necessary for this

17 Action and who have signed the “Acknowledgment and Agreement to Be

18 Bound” (Exhibit A);

19            (g) the author or recipient of a document containing the information
20 or a custodian or other person who otherwise possessed or knew the

21 information;

22            (h) during their depositions, non-party witnesses, and attorneys for
23 non-party witnesses, in the Action to whom disclosure is reasonably necessary

24 provided: (1) the deposing party requests that the witness sign the form

25 attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any

26 confidential   information unless they sign the “Acknowledgment and
27 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

28
                                          11
                             STIPULATED PROTECTIVE ORDER
 1 Designating Party or ordered by the court. Pages of transcribed deposition

 2 testimony or exhibits to depositions that reveal Protected Material may be

 3 separately bound by the court reporter and may not be disclosed to anyone

 4 except as permitted under this Stipulated Protective Order; and

 5              (i) any mediator or settlement officer, and their supporting
 6 personnel, mutually agreed upon by any of the parties engaged in settlement

 7 discussions.

 8

 9        7.3     Disclosure of “CONFIDENTIAL – ATTORNEYS EYES ONLY”
10 Information or Items. Unless otherwise ordered by the court or permitted in

11 writing by the Designating Party, a Receiving Party may disclose any

12 information or item designated “CONFIDENTIAL – ATTORNEYS EYES

13 ONLY” to any of the recipients listed in Sections 7.2(a) and 7.2 (c)-(i) above.

14 The Receiving Party shall NOT disclose any information or item designated

15 “CONFIDENTIAL – ATTORNEYS EYES ONLY” to any of the officers,

16 directors, and employees (including House Counsel) of the Receiving Party.

17 Any officers, directors, and employees (including House Counsel) of the

18 Receiving Party present at a deposition shall leave during any discussion of

19 “CONFIDENTIAL – ATTORNEYS EYES ONLY” Information or Items are

20 discussed, and the relevant portions of the transcript shall be designated

21 “CONFIDENTIAL – ATTORNEYS EYES ONLY.”

22

23 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24        IN OTHER LITIGATION
25        If a Party is served with a subpoena or a court order issued in other
26 litigation that compels disclosure of any information or items designated in this

27 Action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES

28
                                         12
                            STIPULATED PROTECTIVE ORDER
 1 ONLY,” that Party must:

 2         (a)   promptly notify in writing the Designating Party. Such notification
 3 shall include a copy of the subpoena or court order;

 4         (b)   promptly notify in writing the party who caused the subpoena or
 5 order

 6         to issue in the other litigation that some or all of the material covered by the
 7 subpoena or order is subject to this Protective Order. Such notification shall

 8 include a copy of this Stipulated Protective Order; and

 9         (c)   cooperate with respect to all reasonable procedures sought to be
10 pursued by the Designating Party whose Protected Material may be affected.

11         If the Designating Party timely seeks a protective order, the Party served with
12 the subpoena or court order shall not produce any information designated in this

13 action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES

14 ONLY” before a determination by the court from which the subpoena or order

15 issued, unless the Party has obtained the Designating Party’s permission. The

16 Designating Party shall bear the burden and expense of seeking protection in that

17 court of its confidential material and nothing in these provisions should be

18 construed as authorizing or encouraging a Receiving Party in this Action to disobey

19 a lawful directive from another court.

20

21 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22         PRODUCED IN THIS LITIGATION
23         (a) The terms of this Order are applicable to information produced by a Non-
24 Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL –

25 ATTORNEYS EYES ONLY.” Such information produced by Non-Parties in

26 connection with this litigation is protected by the remedies and relief provided by

27 this Order. Nothing in these provisions should be construed as prohibiting a Non-

28
                                          13
                             STIPULATED PROTECTIVE ORDER
 1 Party from seeking additional protections.

 2        (b) In the event that a Party is required, by a valid discovery request, to
 3 produce a Non-Party’s confidential information in its possession, and the Party is

 4 subject to an agreement with the Non-Party not to produce the Non-Party’s

 5 confidential information, then the Party shall:

 6            (1) promptly notify in writing the Requesting Party and the Non-Party
 7 that some or all of the information requested is subject to a confidentiality

 8 agreement with a Non-Party;

 9            (2) promptly provide the Non-Party with a copy of the Stipulated
10 Protective Order in this Action, the relevant discovery request(s), and a reasonably

11 specific description of the information requested; and

12            (3) make the information requested available for inspection by the Non-
13 Party, if requested.

14        (c) If the Non-Party fails to seek a protective order from this court within 14
15 days of receiving the notice and accompanying information, the Receiving Party

16 may produce the Non-Party’s confidential information responsive to the discovery

17 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

18 not produce any information in its possession or control that is subject to the

19 confidentiality agreement with the Non-Party before a determination by the court.

20 Absent a court order to the contrary, the Non-Party shall bear the burden and

21 expense of seeking protection in this court of its Protected Material.

22

23 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24        If a Receiving Party learns that, by inadvertence or otherwise, it has
25 disclosed Protected Material to any person or in any circumstance not authorized

26 under this Stipulated Protective Order, the Receiving Party must immediately (a)

27 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

28
                                          14
                             STIPULATED PROTECTIVE ORDER
 1 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

 2 the person or persons to whom unauthorized disclosures were made of all the terms

 3 of this Order, and (d) request such person or persons to execute the

 4 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

 5 A.

 6

 7 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8        PROTECTED MATERIAL
 9        When a Producing Party gives notice to Receiving Parties that certain
10 inadvertently produced material is subject to a claim of privilege or other

11 protection, the obligations of the Receiving Parties are those set forth in Federal

12 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

13 whatever procedure may be established in an e-discovery order that provides for

14 production without prior privilege review. Pursuant to Federal Rule of Evidence

15 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

16 of a communication or information covered by the attorney-client privilege or

17 work product protection, the parties may incorporate their agreement in the

18 stipulated protective order submitted to the court.

19

20 12.    MISCELLANEOUS
21        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22 person to seek its modification by the Court in the future.

23        12.2 Right to Assert Other Objections. By stipulating to the entry of this
24 Protective Order, no Party waives any right it otherwise would have to object to

25 disclosing or producing any information or item on any ground not addressed in

26 this Stipulated Protective Order. Similarly, no Party waives any right to object on

27 any ground to use in evidence of any of the material covered by this Protective

28
                                          15
                             STIPULATED PROTECTIVE ORDER
 1 Order.

 2        12.3 Filing Protected Material. A Party that seeks to file under seal any
 3 Protected Material must comply with Local Civil Rule 79-5. Protected Material

 4 may only be filed under seal pursuant to a court order authorizing the sealing of

 5 the specific Protected Material at issue. If a Party’s request to file Protected

 6 Material under seal is denied by the court, then the Receiving Party may file the

 7 information in the public record unless otherwise instructed by the court.

 8

 9 13.    FINAL DISPOSITION
10        After the final disposition of this Action, as defined in paragraph 4, within
11 60 days of a written request by the Designating Party, each Receiving Party must

12 return all Protected Material to the Producing Party or destroy such material. As

13 used in this subdivision, “all Protected Material” includes all copies, abstracts,

14 compilations summaries, and any other format reproducing or capturing any of the

15 Protected Material. Whether the Protected Material is returned or destroyed, the

16 Receiving Party must submit a written certification to the Producing Party (and, if

17 not the same person or entity, to the Designating Party) by the 60 day deadline that

18 (1) identifies (by category, where appropriate) all the Protected Material that was

19 returned or destroyed and (2) affirms that the Receiving Party has not retained any

20 copies, abstracts, compilations, summaries or any other format reproducing or

21 capturing any of the Protected Material. Notwithstanding this provision, Counsel

22 are entitled to retain an archival copy of all pleadings, motion papers, trial,

23 deposition, and hearing transcripts, legal memoranda, correspondence, deposition

24 and trial exhibits, expert reports, attorney work product, and consultant and expert

25 work product, even if such materials contain Protected Material. Any such archival

26 copies that contain or constitute Protected Material remain subject to this

27 Protective Order as set forth in Section 4 (DURATION).

28
                                         16
                            STIPULATED PROTECTIVE ORDER
 1 14.     VIOLATION
 2         Any non-inadvertent, material violation of this Order may be punished by
 3 appropriate measures including, without limitation, contempt proceedings and/or

 4 monetary sanctions.

 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7 DATED: July 30, 2019

 8

 9 /s/ Steven E. Bledsoe

10 Attorney for Plaintiffs and Counter-Defendants

11

12

13 DATED: July 30, 2019

14

15 /s/ Jeffrey M. Glass

16 Attorney for Defendants and Counter-Claimants

17

18

19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

20

21 DATED: August 7, 2019

22

23 _______________________________

24 HON. Rozella A. Oliver

25
     U.S. Magistrate Judge
26

27

28
                                          17
                             STIPULATED PROTECTIVE ORDER
 1                                   EXHIBIT A
 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, ______________________[print or type full name], of ______________
 5   _________________[print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on _____________[date] in CASE NO. 2:19-cv-05545-JAK-RAO. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose
11   me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to
13   this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19         I hereby appoint___________________ [print or type full name] of
20   ______________________ [print or type full address and telephone number]
21   as my California agent for service of process in connection with this action
22   or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24 Date:

25 City and State where Sworn and signed:

26 Printed Name:

27 Signature:

28
                                          18
                             STIPULATED PROTECTIVE ORDER
